
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 6012
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To direct the Secretary of Health and Human
		  Services to review utilization of diabetes screening benefits and make
		  recommendations on outreach programs with respect to such benefits, and for
		  other purposes.
	
	
		1.Diabetes screening evaluation
			 and outreach program recommendationsPart P of title III of the Public Health
			 Service Act (42
			 U.S.C. 280g et seq.) is amended by inserting after section
			 399V–3 the following new section:
			
				399V–3A.Diabetes
				screening evaluation and outreach program recommendations
					(a)EstablishmentWith
				respect to diabetes screening tests and for the purposes of reducing the number
				of undiagnosed seniors with diabetes or prediabetes, the Secretary
				shall—
						(1)review utilization
				of diabetes screening benefits under programs of the Department of Health and
				Human Services to identify and address any existing problems with regard to
				such utilization and related data collection mechanisms; and
						(2)make
				recommendations (informed by the review under paragraph (1)) on outreach
				activities being carried out by the Secretary as of the date of the enactment
				of this section to ensure awareness among seniors and health care providers
				of—
							(A)such diabetes
				screening benefits; and
							(B)the advantages of
				knowing one’s diabetic or prediabetic status for the purpose of diabetes self
				management.
							(b)ConsultationThe
				Secretary shall carry out this section in consultation with—
						(1)the heads of
				appropriate health agencies and offices in the Department of Health and Human
				Services; and
						(2)entities with an
				interest in diabetes, including industry, voluntary health organizations (such
				as diabetes advocacy groups and other related stakeholders), trade
				associations, and professional societies.
						(c)ReportFor each of the fiscal years 2011, 2012,
				and 2013, the Secretary shall submit to Congress an annual report on the
				activities carried out under this section during such respective year.
					(d)DefinitionFor
				purposes of this section, the term senior means an individual
				who is at least 65 years of age.
					.
		
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
